I concur, with the understanding that the court has expressed no opinion on the constitutionality of R.C. 3109.051(B)(1). As this issue was not raised by the parties in the court below, I believe it is discretionary whether we consider it at all.14 Because the parties here have not adequately raised or briefed the issue, we should consider the issue waived for purposes of this appeal.
14 In re M.D. (1988), 38 Ohio St. 3d 149, 527 N.E.2d 286; Hill v.Urbana (1997), 79 Ohio St. 3d 130, 679 N.E.2d 1109; Upper Valley Med. Ctrsv. Reinhart (Dec. 31, 1998), Miami App. No. 98-CA-12, unreported (Grady, J., dissenting) ("The general rule that error which was not raised in the trial court may not be raised for the first time on appeal is not absolute. Further, while it is binding on the parties, it is not binding on the court. Therefore, an appellate court may, in its discretion, consider an error that was not raised in the proceedings before the trial court when an exception to the general waiver doctrine is demonstrated."). *Page 119